Citation Nr: 1426048	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011 the Board remanded the claim for additional development.  



FINDINGS OF FACT

1.  The Veteran is currently service-connected for a cervical spine disability (rated as 30 percent disabling), posttraumatic stress disorder (PTSD) (rated as 30 percent disabling), arthritis of the left shoulder (rated as 20 percent disabling), arthritis of the right shoulder (rated as 20 percent disabling), arthritis of the lumbar spine (rated as 20 percent disabling), arthritis of the right knee (rated as 10 percent disabling), diabetes mellitus (rated as 10 percent disabling), and right inguinal hernia (rated as noncompensable).  His combined evaluation for compensation is 80 percent.  

2.  Resolving all doubt in the Veteran's favor, probative evidence indicates that the combined effects of the Veteran's service-connected disabilities as likely as not preclude him from substantially gainful employment consistent with his education and prior work experience. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU.  As this represents a grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system (e.g. orthopedic) will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for arthritis of the cervical spine (rated as 30 percent disabling), PTSD (rated as 30 percent disabling), arthritis of the left shoulder (rated as 20 percent disabling), arthritis of the right shoulder (rated as 20 percent disabling), arthritis of the lumbar spine (rated as 20 percent disabling), arthritis of the right knee (rated as 10 percent disabling), diabetes mellitus (rated as 10 percent disabling), and right inguinal hernia (rated as noncompensable).  As the Veteran's service-connected orthopedic disabilities combine to greater than 40 percent and his combined evaluation for all service-connected disabilities is 80 percent, he meets the percentage criteria for a TDIU.  Thus, Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran contends that his service-connected disabilities prevent him from securing and maintaining substantial gainful employment.  

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2010, the Veteran reported that his highest level of education was completion of high school.  He stated that he last worked from 1999 to 2001 as a cook at a restaurant.  He also reported being self-employed as a cook since 1975.  On VA psychiatric evaluation in March 2003, however, the Veteran reported having completed two years of college.  An Employment Questionnaire from his last employer noted he lost time from work due to back pain.  The Board notes the Veteran's wife owned the restaurant where he last worked. 

VA medical records consistently noted the Veteran reporting that he last worked in 2000 or 2001 as a cook, and that he retired due to physical disability.  For example, on VA spine examination in October 2006, the examiner noted the Veteran's report of inability to work due to back pain.  Specifically, the Veteran stated that he had to stop working as a cook in 2000 because he was unable to stand during his work shift.  

Review of the record reveals only one medical opinion addressing the impact of all of the Veteran's physical disabilities on employability.  Specifically, the August 2011 VA examiner noted the Veteran's lumbar spine disability would render the Veteran unable to maintain a job where it was necessary to lift, carry, or ambulate, and that his cervical spine, knees, and bilateral shoulder disabilities would limit the Veteran to sedentary employment.  The examiner found the Veteran's diabetes and hernia scar would have no effect on employability.  That examiner deferred the impact of PTSD on employability to the psychiatric examiner, but opined that the Veteran's multiple service connected issues, along with his age, would render him unable to secure or follow a substantially gainful occupation.  She stated that the Veteran was a cook in his last job and currently cannot cook due to his multiple service connected conditions.  The August 2011 PTSD examiner characterized the severity of the Veteran's symptoms as mild in nature.  The examiner assigned a GAF score of 62.  The examiner noted that the Veteran's unemployment was not due to his psychiatric symptoms, and determined that the Veteran's PTSD was productive of symptoms that were transient and mild with decreased work efficiency and inability to perform occupational tasks only during periods of significant stress.  

The Board notes that an April 2006 private psychiatric report suggested the Veteran was unemployable due to PTSD.  However, that report noted that the Veteran had worked as a home repairman for 20 years and ran a nightclub for 30 years, which is inconsistent with statements the Veteran made prior to and since that time.  In this regard, the Veteran consistently reported to VA treatment providers and examiners a long work history as a cook and indicated that his psychiatric disability was not the reason he retired.  Thus, the 2006 psychiatric report is based on an inaccurate factual premise.  Moreover, in the Board's July 2011 decision concerning the evaluation for PTSD, the Board found that private report lacked probative value as it provided no explanations as to the bases for the low (35-45) Global Assessment of Functioning (GAF) scores assigned, did not include a mental status examination reflecting the objective observations of the clinician, and was inconsistent with the other evidence of record.  As such inconsistency and inaccuracy also impact the TDIU claim, the Board finds that report warrants little probative weight for the issue at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges that in rendering the opinion that the Veteran was unable to secure or follow a substantially gainful occupation, the August 2011 VA examiner considered the Veteran's age.  However, the Board has considered the Veteran's long history as a cook, his level of education, and the combined impact that disabilities of the back, neck, shoulders, and knees would have on a person employed as a cook, regardless of age, as well as the reported problems with concentration due to PTSD as noted on the August 2011 VA PTSD examination.  Upon consideration of the record, and after resolving all doubt in the Veteran's favor, the Board concludes that the combined effects of the Veteran's service connected disabilities as likely as not render him unemployable.  38 C.F.R. § 3.102.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability due to service-connected disabilities is granted. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


